DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 30, 2018 was filed on the mailing date of the Application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on December 30, 2020.  These drawings are accepted by the Office.

Response to Amendment
Amendments filed December 30, 2020 are in compliance with 37 CFR 1.121 and have been fully considered. Amendments to the claims, drawings and specification are entered. No new matter added.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Response to Arguments
Applicant’s arguments, see Remarks page 7-8, filed December 30, 2020, with respect to objections to the drawings have been fully considered and are persuasive in view of drawings and specification amendments.  The objection of Drawings has been withdrawn. 

Applicant’s arguments, see Remarks page 8, filed December 30, 2020, with respect to Claims 11, 18, and 19 objections have been fully considered and are persuasive in view of the amendments.  The objections of claims 11, 18, and 19 have been withdrawn.
 
Applicant's arguments filed December 30, 2020, with respect to claims 1-2, 5-9, 11-15, 17-18, and 20 rejection under 35 U.S.C. §102 as being anticipated by Cheng et al. (U.S. Patent Application Publication 2007/0096885A1) - hereinafter "Cheng", have been fully considered but they are not persuasive. Applicant submits that Cheng allegedly does not disclose all features of the independent claims. Examiner respectfully disagrees. Applicant based his attempt to disqualify Cheng specifically stating that “Cheng fails to disclose, a processor "configured to control the radio transceiver to participate in a radar probing employing at least some of the pilot signals as radar probe pulses of the radar probing" as recited in claim 1 and similarly in claim 20”. Applicant further relies upon customary meaning of the “pilot signals” term in view of specification and the specific art the instant application pertains to and relying on the disclosure page 4 lines 15-21. Even though the claim language should be interpreted by the Examiner in view of Specification  It is improper to import claim limitations from the specification. Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. Applicant in his arguments relies upon improper importing the specification limitations into the claims. 
Examiner relies upon Cheng paragraph [0044]: “the radar signal transmission range is expanded to the adjacent vehicle lanes, and is considered a one-to-many inter-vehicle communication model” to meet the limitations: “wherein the at least one processor is configured to control the radio transceiver to participate in a radar probing employing at least some of the pilot signals as radar probe pulses of the radar probing” and on Cheng paragraph [0034]: “the inter-vehicle dynamic communication demodulation module includes an envelope detection unit 201, an auto-gain computation and update unit 203, and a data retrieval unit 205. Periodically, for instance every 100 μs, this module performs an auto-gain control tracking to minimize the interference from the time-variant channel”; Figure 3, the header block anticipates the pilot signal (Annex 1) to meet the limitations “at least one processor configured to communicate, via the radio transceiver, data on a radio channel according to a radio access technology, the radio access technology comprising pilot signals and transmission blocks for the data” of the claim 1 using the broadest reasonable 
In this the claims 1-2, 5-9, 11-15, 17-18, and 20 rejection under 35 U.S.C. §102 as being anticipated by Cheng is respectfully maintained.

Applicant's arguments filed December 30, 2020, with respect to Claims 3 and 10 rejection under 35 U.S.C. §103 as being unpatentable over Cheng in view of Hulbert (GB Patent Application 2428921A), hereinafter "Hulbert", claim 4 rejection under 35 U.S.C. §103 as being unpatentable over Cheng in view of Hulbert, and further in view of Larsson et al. (US Patent Application Publication 2010/0330999A1), hereinafter "Larsson", and claims 16 and 19 rejection under 35 U.S.C. §103 as being unpatentable over Cheng in view of Larsson have been fully considered but they are not persuasive. Applicant’s argument based upon disqualifying Chen reference for the Independent claims 1 and 20 and secondary references failing to heal the corresponding deficiencies. As shown above the rejection of the independent claims 1 and 20 maintained and Applicant’s arguments in this regards moot. In this the claims 3, 4, 10, 16 and 19 rejections under 35 U.S.C. §103 is respectfully maintained. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-9, 11-15, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng.

Regarding claim 1, Cheng teaches a device, comprising:
- a radio transceiver (Cheng paragraph [0030]: “A radar, forward or backward, comprises an intervehicle warning communication/detection dual mode modulation module, an inter-vehicle warning communication/detection dual mode demodulation module, and an intervehicle broadcast communication media access control module”),
- at least one processor configured to communicate, via the radio transceiver, data on a radio channel according to a radio access technology, the radio access technology comprising pilot signals and transmission blocks for the data (Cheng paragraph [0034]: “the inter-vehicle dynamic communication demodulation module includes an envelope detection unit 201, an auto-gain computation and update unit 203, and a data retrieval unit 205. Periodically, for instance every 100 μs, this module performs an auto-gain control tracking to minimize the interference from the time-variant channel”; Figure 3, the header block anticipates the pilot signal (Annex 1)),
wherein the at least one processor is configured to control the radio transceiver  to participate in a radar probing employing at least some of the pilot signals as radar probe pulses of the radar probing (Cheng paragraph [0044]: “the radar signal transmission range is expanded to the adjacent vehicle lanes, and is considered a one-to-many inter-vehicle communication model”). 

Regarding claim 2, Cheng further teaches at least some of the radar probe pulses have anisotropic directional transmission profiles (Cheng paragraph [0050]: “In additions, the present invention also has the following invoice features for the inter-vehicle sensing and detection functions (anisotropic directional transmission profiles): (a) direct inter-vehicle communication without the need for base stations or wireless beacons”).

    PNG
    media_image1.png
    721
    923
    media_image1.png
    Greyscale

Annex 1. The header block anticipating the pilot signal.

Regarding claim 5, Cheng teaches claimed invention as shown above for the claim 2, Cheng further teaches the at least some of the radar probe pulses are indicative of their respective anisotropic transmission profile (Cheng, paragraph [0031]: “To avoid the interference between the radar modulation and the communication modulation within the same system, the communication model can use amplitude shift keying for data modulation, which uses the variations of amplitude of the sending signals to transmit digitized data. The radar transmission/detection model, on the other hand, can use the frequency modulated continuous wave, which detects/interprets data based on the frequency of the peak value signals within the known signal spectrum. When the FM signals are modulated via amplitude shift keying, the bandwidth becomes wider. Since the position of the peak value remains unchanged, the radar transmission/detection function is not affected”).
	
Regarding claim 6, Cheng teaches claimed invention as shown above for the claim 1, Cheng further teaches the radar probe pulses are indicative of a respective time of transmission (Cheng paragraph [0033]: “the present invention emphasizes the design for the time variant channel feature for the inter-vehicle dynamic communication demodulation module, in order to enhance the data transmission efficiency”; claim 6: “performing said initial auto-gain control; inspecting said content flag and, according to the current receiving packet transmission time and data block utilization”).

Regarding claim 7, Cheng teaches claimed invention as shown above for the claim 1, Cheng further teaches different ones of the radar probe pulses are orthogonal with respect to each other (Cheng paragraph [0010]: “With phase shift keying (PSK) modulation, the forward radar on the host vehicle digitizes and modulates the traffic information message into the spread spectrum radar signals and synchronously sends them out via the forward radar transmitter” it is well known to one skilled in the art at a time of the application that (PSK) constitutes the generation of the orthogonal to each other pulses e.g. standard IEEE 802.22 which specifies an air interface of a point-to-multipoint wireless regional area network).

Regarding claim 8, Cheng teaches claimed invention as shown above for the claim 1, Cheng further teaches the at least one processor is configured to control the radio transceiver to transmit the radar probe pulses (Cheng paragraph [0014]: “the host vehicle utilizes the amplitude shift keying (ASK) to modulate and package the digitized data with traffic information into the FMCW radar signals and synchronously transmit out the signal with the forward radar emitter”).

Regarding claim 9, Cheng teaches claimed invention as shown above for the claim 1, Cheng further teaches the at least one processor is configured to control the radio transceiver to receive echoes of the radar probe pulses reflected from passive objects (Cheng paragraph [0028]: “With the reflected FCRW, referred to RFCRW, from the preceding vehicle back into the forward radar of the host vehicle, the relative distance and velocity of the host vehicle, with respect to preceding vehicle, are calculated”).

Regarding claim 11, Cheng teaches claimed invention as shown above for the claim 1, Cheng further teaches the at least one processor is configured to determine at least one of a position and a velocity of a passive object based on at least one receive property of echoes of the radar probe pulses as part of the radar probing (Cheng paragraph [0028]: “With the reflected FCRW, referred to RFCRW, from the preceding vehicle back into the forward radar of the host vehicle, the relative distance and velocity of the host vehicle, with respect to preceding vehicle, are calculated”).
	
	
Regarding claim 12, Cheng teaches claimed invention as shown above for the claim 9, Cheng further teaches the at least one processor is configured to determine at least one of a position and a velocity of a passive object based on at least one receive property of echoes of the radar probe pulses as part of the radar probing; and
wherein the at least one processor is configured to determine the at least one receive property based on the echoes received by the radio transceiver (Cheng paragraph [0042]: “Taking an example of operating frequency of 60 GHz, and the relative vehicle velocity exceeds 3 miles per hour, according to the Doppler time-variant channel effect, vehicles under relative moving, the signal volume will change within one package time (in 1 ms)”).

Regarding claim 13, Cheng teaches claimed invention as shown above for the claim 11, Cheng further teaches the at least one processor is configured to receive, from at least one further device communicating on the radio channel according to the radio access technology, at least one control message indicative of the at least one receive property of the echoes (Cheng paragraph [0010]: “the forward radar on the host vehicle digitizes and modulates the traffic information message into the spread spectrum radar signals and synchronously sends them out via the forward radar transmitter. The rear end of the preceding vehicle is also equipped a compatible receiver  to detect the radar signal (one further device communicating on the radio channel) and synchronously perform demodulation and de-spread-spectrum signal to decipher the traffic information the host vehicle tries to convey. Not having the ability to issue passive transmission signals, the receiver on the rear end of the preceding vehicle modulates again the received message back into the received radar signal and reflects the signal back into the host vehicle”),
wherein the at least one processor is configured to determine the based on the at least one control message (Cheng paragraph [0011]: “The reflected signals from the preceding vehicle are then fed back into the receiver of the host forward radar (at least one receive property). With both spread spectrum code association analysis and synchronous demodulation mechanism, the dual functions of information detection and information transmission/exchange for vehicle collision avoidance can thus be accomplished”).

Regarding claim 14, Cheng teaches claimed invention as shown above for the claim 13, Cheng further teaches the at least control message is further indicative of a relative or absolute position of the at least one further device,
wherein the at least one processor is configured to determine the at least one of the position and the velocity of the passive object further based on the position of the at least one further device (Cheng, paragraph [0007]: “The forwarding radar is for collecting the relative distance of the preceding vehicle and passively performing the inter-vehicle communication with the preceding vehicle. The rear end receiver/transmitter does not have the radar detecting capability and cannot send out passive communication signals. The rear end receiver/transmitter, however, can receive the radar signal from the rear vehicle and perform half duplex inter-vehicle communication”).

Regarding claim 15, Cheng teaches claimed invention as shown above for the claim 11, Cheng further teaches the at least one receive property is selected from the group comprising: relative or absolute angle of arrival; time of flight; Doppler shift; phase shift; and receive power level (Cheng paragraph [0052]: “radar uses the spread spectrum radar modulation and the phase shift keying communication modulation, with spread spectrum code to detect synchronization”).

Regarding claim 17, Cheng teaches claimed invention as shown above for the claim 1, Cheng further teaches the at least one processor is configured to receive, from at least one further device communicating on the radio channel according to the said forward radar on said host vehicle, with an amplitude shift keying (ASK) for data modulation, transmits forward continuous modulated waves FCRW toward said preceding vehicle, the reflected FCRW, referred to RFCRW from said preceding vehicle are back into said forward radar of said host vehicle, thereby the relative distance and velocity of said host vehicle with respective to said preceding vehicle being computed”).

Regarding claim 18, Cheng teaches claimed invention as shown above for the claim 1, Cheng further teaches the at least one processor is configured to perform at least one of channel sensing of the radio channel and link adaptation of the radio channel based on at least one receive property of the radar probe pulses (Cheng claim 1: “said FCRW are received by said backward radar of said preceding vehicle via an inter-vehicle radio communication channel, through said ASK demodulation, said backward radar of said preceding vehicle obtains the traffic information and transmits a backward continuous modulated wave BCRW to communicate with said host vehicle, and the reflected BCRW, referred to RBCRW, from said host vehicle then transmits back into said backward radar of said preceding vehicle, thereby completing the full duplex for said inter-vehicle communication and detection”).

Regarding claim 20, Cheng teaches a method, comprising:
the forward communication radar waves FCRW, via an inter-vehicle communication channel, are received by the backward radar of the preceding vehicle”),
- participating in a radar probing employing at least some of the pilot signals as radar probe pulses of the radar probing (Cheng paragraph [0031]: “According to the present invention, the inter-vehicle warning communication/detection dual mode modulation module uses an analog-digital hybrid modulation to synchronously perform dual functions of radar signal detecting as well as the wireless communication”).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 10 rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Hulbert. 

Regarding claim 3, Cheng teaches claimed invention as shown above for the claim 2.
Cheng does not teach different ones of the at least some of the radar probe pulses have different anisotropic directional transmission profiles.
Hulbert teaches different ones of the at least some of the radar probe pulses have different anisotropic directional transmission profiles (Fig 1, Fig 2. –Annex 2; page 6 lines The repeating frame may constitute a time division multiple access (TDMA) frame such that signals transmitted at different times within the frame are intended for reception at different destinations”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify a radio transceiver of Cheng to include pulses with anisotropic directional transmission profiles of Hulbert “in order to enhance the data transmission efficiency” (Cheng paragraph [0033]). As in transceiver of Cheng, it is within the capabilities of one of ordinary skill in the art to use different anisotropic directional transmission profiles of Hulbert with the predicted result of enhancing the data transmission as needed in Cheng.
	
Regarding claim 10, Cheng teaches claimed invention as shown above for the claim 9. 
Cheng does not teaches the at least one processor is configured to control the radio transceiver to receive the echoes of the radar probe pulses employing an anisotropic sensitivity profile of at least one antenna array of the radio transceiver.
Hulbert teaches the at least one processor is configured to control the radio transceiver to receive the echoes of the radar probe pulses employing an anisotropic sensitivity profile of at least one antenna array of the radio transceiver (Hulbert page 1 lines 29-33: “Each sector antenna in the communications system provides independent  communications to the covered sector. Each beam in the radar system is scanned across the sector to provide coverage of the applicable 120° sector. It will be appreciated that the use of three sectors is only by way of example”; page 2 lines 3-9: “It will be noted that these patterns are substantially nonintersecting. The communications downtilted sector is implemented very much as is currently normal for cellular communications. The radar antenna pattern in elevation is unusual for this application. It will be noted that it does not provide coverage at the horizon. This is to minimize interference to other communications cells. However, because the radar range requirements are modest for any given radar station, it is still possible to detect radar targets down to the minimum necessary altitude”; page 4 line 6 “phased array antennas are used”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify a radio transceiver of Cheng to include pulses with anisotropic directional transmission profiles of at least one antenna array of Hulbert “in order to enhance the data transmission efficiency” (Cheng paragraph [0033]). As in transceiver of Cheng, it is within the capabilities of one of ordinary skill in the art to use pulses with anisotropic directional transmission profiles of at least one antenna array of Hulbert with the predicted result of enhancing the data transmission as needed in Cheng.	
	Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Hulbert and further in view of Larsson. 
	
Regarding claim 4, Cheng and Hulbert teach claimed invention as shown above for the claim 3.
Cheng does not teach the radio access technology supports multiple cells of a cellular network,
 
Hulbert teaches the radio access technology supports multiple cells of a cellular network,
wherein different anisotropic directional transmission profiles are associated with different virtual cells (Hulbert page 1 lines 6-9: “It is therefore highly desirable to devise methods that will allow the spectrum to be re-farmed to allow the operation of primary radar and some form of cellular communications, thereby making more efficient use of the spectrum and providing greater economic benefit”; lines 19-22: “The present invention brings about the use of spectrum for both radar and communications through the innovation of a much tighter cellular deployment of radar monostatic stations that are located together with communications base stations and that use the same radio transmissions”; page 2 lines 3-5: “It will be noted that these patterns are substantially non intersecting. The communications downtilted sector is implemented very much as is currently normal for cellular communications”). 
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify a radio transceiver taught by Cheng and Hulbert to include multiple cells with anisotropic directional transmission profiles of Hulbert “in order to enhance the data transmission efficiency” (Cheng paragraph [0033]). As in transceiver of Cheng and Hulbert, it is within the capabilities of one of ordinary skill in the art to use multiple cells with anisotropic directional transmission profiles of Hulbert with the predicted result of enhancing the data transmission as needed in Cheng.
Neither Cheng nor Hulbert teach the radio access technology supports handovers between multiple cells. 
Larsson teaches the radio access technology supports handovers between multiple cells (Larsson abstract: “User equipment is to be handed over from a source cell to a target cell in a radio communication network. The user equipment is assigned dedicated uplink resources in the source cell, and a handover candidate cell is prepared for receiving the user equipment by obtaining information about the assigned dedicated uplink resources in the source cell. A radio base station for the handover candidate cell is listening for user equipment transmissions and determines, when receiving a user equipment transmission, whether the received user equipment transmission can be detected based on information about the assigned dedicated uplink resources in the source cell in order to assess if the received user equipment transmission is coming from user equipment for which the handover candidate cell has been prepared”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify a radio transceiver taught by Cheng and Hulbert to include multiple cells handover support of Larsson “in order to enhance the data transmission efficiency” (Cheng paragraph [0033]). As in transceiver of Cheng and Hulbert, it is within the capabilities of one of ordinary skill in the art to use multiple cells with support of handover of Larsson with the predicted result of enhancing the data transmission as needed in Cheng.

Claims 16 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Larsson. 

Regarding claim 16, Cheng teaches claimed invention as shown above for the claim 11.
Cheng does not teach the at least one processor is configured to initiate a handover between multiple cells based on the at least one receive property.
Larsson teaches the at least one processor is configured to initiate a handover between multiple cells based on the at least one receive property (Larsson paragraph [0015]: “The radio base station for the handover candidate cell initiates a handover procedure for the user equipment if it is assessed that the received user equipment transmission is coming from user equipment for which the handover candidate cell has been prepared”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify a radio transceiver taught by Cheng to include initiating of handover taught by Larsson “in order to enhance the data transmission efficiency” (Cheng paragraph [0033]). As in transceiver of Cheng, it is within the capabilities of one of ordinary skill in the art to use initiating handover of Larsson with the predicted result of enhancing the data transmission as needed in Cheng.

Regarding claim 19, Cheng teaches claimed invention as shown above for the claim 1.
Cheng does not teach the device is a base station of a cellular network comprising the radio channel, or
wherein the device is a terminal of a cellular network.
Larsson teaches the device is a base station of a cellular network comprising the radio channel, or
wherein the device is a terminal of a cellular network (Larsson paragraph [0013]: “object is to provide a radio base station unit comprising such an apparatus for supporting handover”; claim 2: “information about the assigned dedicated uplink resources in said source cell includes information about the Physical Uplink Control Channel (PUCCH)”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify a radio transceiver taught by Cheng to include cellular base station taught by Larsson “in order to enhance the data transmission efficiency” (Cheng paragraph [0033]). As in transceiver of Cheng, it is within the capabilities of one of ordinary skill in the art to use cellular base station of Larsson with the predicted result of enhancing the data transmission as needed in Cheng.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al. (PCT International Application  Publication WO2012/037680A1) teaches a radar system with integrated communication functionality;
Mishra et al. (PCT International Application  Publication WO2014/125447A1) teaches a symbiotic radar and communication system;
Karls (PCT International Application  Publication WO2009/007217A1) teaches a data transmission in multi radio access technology;
Khlifi (U.S. Patent Application Publication 2014/0035774A1) teaches a radar sensor for a motor vehicle, motor vehicle and communication method;
Mackay et al. (U.S. Patent Application Publication 2012/0143397A1) teaches an asset tracking system and method;
Luo et al. (U.S. Patent Application Publication 2010/0202379A1) teaches a method and device for operating at least two radio access technologies and communication system comprising such device;
Oswald et al. (U.S. Patent Application Publication 2008/0204322A1) teaches an apparatus for determining positional information;
Pratt (U.S. Patent 3798552A) teaches an automatic frequency control for pulse radar and communication systems.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/           Supervisory Patent Examiner, Art Unit 3648